—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered September 28, 1993, convicting defendant, after a nonjury trial, of perjury in the first degree, and making a punishable false written statement, and sentencing him to a term of probation, unanimously affirmed.
Viewing the evidence in the light most favorable to the People, the evidence adduced at the defendant’s trial estab*3lishes his guilt beyond a reasonable doubt (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932). Not only was the evidence of falsity sufficient but it is also clear that defendant’s statement was a material factor as to whether the Grand Jury would indict the suspect since defendant’s testimony turned a case based upon circumstantial evidence into one of direct evidence (see, People v Davis, 53 NY2d 164, 171). Concur—Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.